99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Saloman GARCIA, also known as Saloman Garcia Alverez, Appellant.
No. 95-3838.
United States Court of Appeals, Eighth Circuit.
Submitted:  Sept. 27, 1996.Filed:  Oct. 10, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Saloman Garcia appeals the 78-month sentence imposed by the district court1 after he pleaded guilty to a three-count indictment charging him with two counts of distributing methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and one count of possessing a sawed-off shotgun, in violation of 26 U.S.C. § 5861(d).  Counsel filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), and was granted leave to withdraw.  Garcia was given an opportunity to file a supplemental brief, but did not do so.  We affirm.


2
In his Anders brief, counsel states the following:  "Mr. Garcia contends that the district court incorrectly calculated the appropriate guidelines sentencing range.  Mr. Garcia has not provided his attorney with any reason to support this contention."   Having carefully reviewed the record, we have found no nonfrivolous issue for appeal.   See Penson v. Ohio, 488 U.S. 75, 80 (1988).


3
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa